Citation Nr: 1455096	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  14-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's bilateral hearing loss and tinnitus were not present during service or for many years thereafter and are not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A November 2011 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate her claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of her and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's STRs were destroyed during a 1973 fire.  In cases where the veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (1999).   The Veteran's available VA treatment records have been obtained and considered.  The Veteran has stated that she sought VA treatment in the late 1980's and early 1990's from the Sepulveda VA medical center (VAMC).  However, a formal finding on the unavailability of treatment records from VAMC indicates that no such records exist; any further attempt to obtain them would be futile.  

The Veteran underwent a VA examination in February 2012 which involved a review of the Veteran's claims file, an in-person interview with the Veteran, an audiological assessment of the Veteran, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, and an opinion concerning the Veteran's condition.  The Board finds this to be adequate because the examiner based her opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

III.  Factual Background

The Veteran has been diagnosed with bilateral sensorineural hearing loss and contends that the condition is due to her working around teletype machines during service. 

August 2010 treatment records show an impression of difficulty hearing and a request for an audio screen.  According to the Veteran she also complained of ringing at this time and was told that her hearing loss could possibly be related to service.  

May 2011 VA treatment records show the Veteran was diagnosed with bilateral hearing loss following reports of difficulty hearing, but no report of tinnitus.  

In October 2011 the Veteran reported being treated for ear infections in late 1980s.  She also reported being checked in the early 1990s at the Sepulveda VAMC, but that no problems were detected.  A 2011 statement from the Veteran's sister indicated that her hearing had worsened over the last few years.

At a February 2012 VA examination, the Veteran reported a gradual onset of bilateral hearing loss.  According to the report, the condition manifested over the previous 6 years and while the Veteran reported previously having tinnitus, she did not report having it at the time of the examination.  The Veteran denied temporary changes in her hearing during service or following her shifts in the communications center.  She reported no other acoustic trauma or hazardous noise exposure other than being around teletype machines. 

The examiner opined that it is less likely than not that the Veteran's hearing loss is due to service.  The examiner noted that the Veteran's hearing test results were consistent with a moderate, primarily flat bilateral sensorineural hearing loss and that this configuration of hearing loss is consistent with familial or age-related hearing loss, not acoustic trauma or noise induced hearing loss.  The examiner conceded that the Veteran suffered noise exposure during service, but noted that she reported no insult to her hearing during her duties, but instead a gradual onset of hearing loss.  Furthermore, the examiner noted no prior diagnosis of hearing loss before May 2011, only several ear infections that were treated successfully. 

In an April 2012 statement the Veteran reported experiencing hearing loss since 1999 and in a January 2013 statement the Veteran reported hearing problems beginning in the 1980s.

IV.  Analysis

The Veteran's has been diagnosed with hearing loss and her noise exposure during service is noted.  While the medical record does not indicate complaints, diagnosis or treatment for tinnitus, the Veteran is also competent to report her subjective symptomatology, including tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the preponderance of the evidence of record does not indicate a nexus between the Veteran's service and her current hearing loss and tinnitus.  The February 2012 VA examiner concluded that it was less likely than not that the Veteran's hearing loss was due to in-service noise exposure based on the nature of the present findings.  Furthermore, the examiner noted a lack of chronic and continuous symptomatology and lack of complaints of even temporary hearing loss during service.  

Statements submitted by the Veteran indicate that she did not suffer from hearing loss prior to 1999 and did not suffer from other ear related troubles prior to the 1980s, when she was treated for ear infections.  This would mean that her symptoms did not begin until roughly 30-45 years following service.  While the Veteran as a layperson is competent to report observable symptomatology, she lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of her hearing loss and tinnitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates her hearing loss and tinnitus to in-service noise exposure, she is not medical qualified to address such a question.  

The examiner has offered a fully articulated opinion with a well-reasoned analysis, which the Board affords significant probative weight.  Furthermore, the Board finds the rationale concerning a lack of nexus between the Veteran's hearing loss and her in-service noise exposure is equally applicable to the Veteran's tinnitus, of which there is even less evidence in the record of continuity or chronicity.  Additionally, there is no medical opinion of record supporting a connection between the Veteran's auditory conditions and her service.

Therefore, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current hearing loss and tinnitus are related to service. Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


